Title: To Alexander Hamilton from Otho H. Williams, 4 June 1791
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore 4th. June 1791
Sir
I have, this day, received, under cover, a letter from you to Messrs. Elliot & Williams, which I shall forward by the first opportunity.
This day, also, I have received a letter from Mr. E. Williams, dated “Fort Washington May 3d. 1791.” informing that he was preparing to leave that Country, and expected to be in Hagarstown in all this month, June.
He also informs that he will forward in the month of May, and that he will bring with him the vouchers necessary for closing the accounts of Elliot and Williams in the Treasury.
I am, Sir, Your most Obedient   Humble Servant
O. H. Williams
Alexander Hamilton Esqr.Secretary of the Treasury
